     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 1 of 27 Page ID #:1684



 1    TRACY L. WILKISON
      Acting United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      SCOTT PAETTY (Cal. Bar No. 274719)
 4    BRIAN FAERSTEIN (Cal. Bar No. 274850)
      Assistant United States Attorneys
 5    Major Frauds/Environmental and Community Safety Crimes Sections
           1100/1300 United States Courthouse
 6         312 North Spring Street
           Los Angeles, California 90012
 7         Telephone: (213) 894-6527/3819
           Facsimile: (213) 894-6269/0141
 8         E-mail:    Scott.Paetty@usdoj.gov/Brian.Faerstein@usdoj.gov

 9    DANIEL S. KAHN
      Acting Chief, Fraud Section
10    Criminal Division, U.S. Department of Justice
      CHRISTOPHER FENTON
11    Trial Attorney, Fraud Section
      Criminal Division, U.S. Department of Justice
12         1400 New York Avenue NW, 3rd Floor
           Washington, DC 20530
13         Telephone: (202) 320-0539
           Facsimile: (202) 514-0152
14         E-mail:    Christopher.Fenton@usdoj.govv

15    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
16
                              UNITED STATES DISTRICT COURT
17
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
18
      UNITED STATES OF AMERICA,                No. CR 20-579(A)-SVW
19
                 Plaintiff,                    GOVERNMENT’S OPPOSITION TO
20                                             DEFENDANT A. AYVAZYAN’S AND
                       v.                      DEFENDANT T. DADYAN’S MOTION TO
21                                             SUPPRESS (ECF 149); DECLARATIONS
      RICHARD AYVAZYAN,                        OF CHRISTOPHER FENTON AND TIMOTHY
22      aka “Richard Avazian” and              MASSINO; EXHIBITS
            “Iuliia Zhadko,”
23    MARIETTA TERABELIAN,                     Hearing Date: April 12, 2021
        aka “Marietta Abelian” and             Hearing Time: 11:00 a.m.
24          “Viktoria Kauichko,”               Location:     Courtroom of the
      ARTUR AYVAZYAN,                                        Hon. Stephen V.
25      aka “Arthur Ayvazyan,” and                           Wilson
      TAMARA DADYAN,
26    MANUK GRIGORYAN,
        aka “Mike Grigoryan,” and
27          “Anton Kudiumov,”
      ARMAN HAYRAPETYAN,
28    EDVARD PARONYAN,
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 2 of 27 Page ID #:1685



 1      aka “Edvard Paronian” and
            “Edward Paronyan,” and
 2    VAHE DADYAN,

 3               Defendants.

 4

 5         Plaintiff United States of America, by and through its counsel
 6    of record, the Acting United States Attorney for the Central District
 7    of California and Assistant United States Attorneys Scott Paetty and
 8    Brian Faerstein, and United States Department of Justice Trial
 9    Attorney Christopher Fenton, hereby files its Opposition to defendant
10    Artur Ayvazyan’s and defendant Tamara Dadyan’s Motion to Suppress
11    (ECF No. 149).
12         This opposition is based upon the attached memorandum of points
13    and authorities, the Declaration of Christopher Fenton and attached
14    //
15    //
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 3 of 27 Page ID #:1686



 1    exhibits, the Declaration of Timothy Massino, the files and records

 2    in this case, and such further evidence and argument as the Court may

 3    permit.

 4     Dated: March 22, 2021               Respectfully submitted,

 5                                         TRACY L. WILKISON
                                           Acting United States Attorney
 6
                                           BRANDON D. FOX
 7                                         Assistant United States Attorney
                                           Chief, Criminal Division
 8

 9                                               /s/
                                           SCOTT PAETTY
10                                         BRIAN FAERSTEIN
                                           Assistant United States Attorneys
11                                         CHRISTOPHER FENTON
                                           Department of Justice Trial Attorney
12
                                           Attorneys for Plaintiff
13                                         UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              3
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 4 of 27 Page ID #:1687



 1                                  TABLE OF CONTENTS

 2    DESCRIPTION                                                                 PAGE

 3    I.    INTRODUCTION .................................................... 1

 4    II.   STATEMENT OF FACTS .............................................. 2

 5          A.   The Investigation ......................................... 2

 6          B.   Firearm Possession and Ties to Organized Crime ............ 4

 7          C.   The Complaints............................................. 6

 8          D.   The Search Warrant ........................................ 6

 9          E.   The Search ................................................. 9

10    III. ARGUMENT ....................................................... 12

11          A.   The Search Warrant Is Sufficiently Particular ............ 14

12          B.   The Search Warrant Is Not Overbroad ...................... 17

13          C.   The Execution of the Search Warrant Was Reasonable....... 19

14          D.   No Evidence Should Be Excluded Because the Agents
                 Acted in Good Faith ...................................... 20
15
            E.   The Government Obtained an Order Extending Its Time to
16               Review Digital Devices for Responsiveness ................ 21

17    IV.   CONCLUSION ..................................................... 21

18

19

20

21

22

23

24

25

26

27

28

                                              i
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 5 of 27 Page ID #:1688



 1                                TABLE OF AUTHORITIES

 2    DESCRIPTION                                                                PAGE
 3    Federal Cases
 4    Horton v. California,
        496 U.S. 128 (1990)      ............................................ 19
 5
      Illinois v. Gates,
 6      462 U.S. 213 (1983)      ............................................ 19
 7    United States v. Adjani,
 8      452 F.3d 1140 (9th Cir. 2006) .................................. 13

 9    United States v. Banks,
        556 F.3d 967 (9th Cir. 2009) ................................... 13
10
      United States v. Fannin,
11      817 F.2d 1379 (9th Cir. 1987) .................................. 14

12    United States v. Gourde,
        440 F.3d 1065 (9th Cir. 2006) .................................. 19
13
      United States v. Hayes,
14      794 F.2d 1348 (9th Cir. 1986) .................................. 14

15    United State v. Holzman,
        871 F.2d 1496 (9th Cir. 1989) .................................. 19
16
      United States v. Leon,
17      468 U.S. 897 (1984) ........................................ 20, 21
18    United States v. Riley,
        906 F.2d 841 (2d Cir. 1990) .................................... 14
19
      United States v. Rude,
20      88 F.3d 1538 (9th Cir. 1996) ................................... 13
21    United States v. SDI Future Health, Inc.,
        568 F.3d 684 (9th Cir. 2009) ................................... 14
22
      United States v. Spilotro,
23
        800 F.2d 864 (9th Cir. 1986) ............................... 13, 14
24    Federal Statutes
25    15 U.S.C. § 645(A) .................................................            7
26    18 U.S.C. § 1014 ...................................................            7
      18 U.S.C. § 1028A .................................................. 7
27
      18 U.S.C. § 1343 ...................................................            7
28    18 U.S.C. § 1344 ...................................................            7
                                             ii
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 6 of 27 Page ID #:1689



 1                         TABLE OF AUTHORITIES (CONTINUED)

 2    DESCRIPTION                                                                 PAGE

 3    18 U.S.C. § 1349 ...................................................            7

 4    18 U.S.C. §§ 1956 (a), (h)      ........................................ 7
      \
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            iii
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 7 of 27 Page ID #:1690



 1    I.   INTRODUCTION

 2         The warrant at issue authorized the search of an Encino

 3    residence used in connection with a massive scheme to fraudulently

 4    obtain millions of dollars in COVID-19 disaster relief funds using

 5    fake and stolen identities and business names.          The defendants who

 6    lived there – Artur Ayvazyan (“A. Ayvazyan”) and his wife Tamara

 7    Dadyan (“T. Dadyan”) – had a history of possessing firearms and ties

 8    to the “Armenian Power” gang.       Law enforcement took measures to

 9    protect officer safety, including to have an FBI SWAT team initially

10    secure the property.     The safety precautions proved necessary: agents

11    seized an arsenal of 12 firearms, ammunition and empty magazines.

12         Agents also seized an overwhelming amount of evidence showing

13    defendants’ role in the fraud, including driver’s licenses, social

14    security cards, credit cards, and personally identifiable information

15    for dozens of fake, stolen, and synthetic identities, many of which

16    were used to apply for COVID-19 disaster relief loans; fraudulent

17    COVID-19 disaster relief loan applications; and blank checks and bank

18    records for fake and stolen businesses, including businesses that

19    applied for COVID-19 disaster relief loans.         Agents also found

20    evidence related to the creation of fraudulent documents, including

21    official-looking rubber stamps purportedly belonging to California

22    state and federal courts, including the Clerk for the United States

23    Bankruptcy Court for the Central District of California.

24         Defendants do not dispute that the warrant was sufficiently

25    particular and narrow to permit the seizure of the overwhelming

26    evidence showing their role in the fraud.         Defendants only

27    specifically challenge the government’s seizure of (i) defendant A.

28    Ayvazyan’s truck GPS systems (which may contain evidence of his
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 8 of 27 Page ID #:1691



 1    travels to locations used as part of the scheme); and (ii) an

 2    envelope of $2,100 in cash that defendant T. Dadyan claims belonged

 3    to her daughter (but that was found in a safe alongside a plastic

 4    grocery bag stuffed with an additional $12,500 in cash and

 5    defendants’ passports).

 6          The search warrant was amply supported by probable cause, and

 7    was executed in a targeted fashion by law enforcement agents who

 8    acted pursuant to the terms of the warrant in a professional manner

 9    and with good faith that the warrant, which was authorized by U.S.

10    Magistrate Judge Alka Sagar, was valid.         For all of these reasons,

11    the Court should deny defendants’ motion to suppress.

12    II.   STATEMENT OF FACTS

13          A.   The Investigation

14          In June 2020, the government opened an investigation into a Los

15    Angeles-based ring that was using stolen, fake, and synthetic

16    identities to fraudulently apply for COVID-19 relief funds.

17    (Declaration of Timothy Massino (“Massino Decl.”) ¶ 1.)           Over the

18    next four months, the government served over 200 subpoenas, obtaining

19    information from federal and state agencies, lenders, retail banks,

20    and escrow companies, among others.         (Id. ¶ 2.)   The investigation

21    identified dozens of fraudulent loan applications that had been

22    submitted on behalf of fake businesses or businesses whose identities

23    had been stolen.     (See generally ECF 1 (“Ayvazyan Compl.”); United

24    States v. Dadyan, et al., 20-mj-5321 (filed Nov. 3, 2020), ECF 1

25    (“Dadyan Compl.”).)     Defendants A. Ayvazyan and T. Dadyan submitted

26    some of these fraudulent applications using their own names; others

27    they and their co-conspirators submitted using fake or stolen

28    identities.    (See generally Ayvazyan Compl., Dadyan Compl.)          The

                                              2
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 9 of 27 Page ID #:1692



 1    investigation further revealed that fraudulent documents had been

 2    submitted in support of the applications, including fake driver’s

 3    licenses, federal tax forms, payroll reports, and bank statements.

 4    (Affidavit, In the Matter of the Search of [REDACTED] Encino

 5    California 91316, No. 2:20-MJ-05286 (“SW Aff.”) ¶¶ 29, 41-42, 50.)

 6         The investigation determined that four residences were being

 7    used in connection with fraud, including SUBJECT PREMISES-4, which is

 8    where defendants A. Ayvazyan and T. Dadyan reside.          (SW Aff. ¶¶ 8-11,

 9    17, 39, 47, 52.)     The investigation revealed that these four

10    addresses were used in connection with the fraudulent loan

11    applications or with the bank accounts used to receive and launder

12    the criminal proceeds, or both.       (Id.)   For example, SUBJECT

13    PREMISES-4 was listed as the business address for Allstate Towing and

14    Transport LLC and Secureline Realty and Funding Inc., which,

15    together, fraudulently applied for over $500,000 in disaster relief

16    loans.   (SW Aff. ¶ 39; Dadyan Compl. ¶¶ 15-47.)

17         Law enforcement agents traced the funds and learned that a

18    substantial amount of the proceeds had been laundered through various

19    bank accounts and had been used by defendant A. Ayvazyan’s brother,

20    defendant Richard Ayvazyan (“R. Ayvazyan”), and sister-in-law,

21    defendant Marietta Terabelian, to purchase three luxury properties.

22    (Ayvazyan Compl. ¶¶ 5, 16-26, 27-33; Dadyan Compl. ¶¶ 5, 23-24, 47;

23    SW Aff. ¶¶ 5-7, 23, 26-29, 34.)       The investigation also revealed that

24    a substantial portion of the stolen disaster relief funds had been

25    funneled through various bank accounts, and that large amounts of the

26    funds had not yet been located and were believed to have been

27    liquidated to cash.     (SW Aff. ¶¶ 62.f-g.)

28

                                              3
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 10 of 27 Page ID #:1693



 1         Law enforcement agents began conducting surveillance on the

 2    seven properties, including, in some instances, to search the trash

 3    left outside for pickup.      (SW Aff. ¶¶ 25, 32-33, 35, 38, 43-44, 59.)

 4    The surveillance yielded additional evidence that further confirmed

 5    the relationship between the properties and their use as part of the

 6    fraud.     For example, at SUBJECT PREMISES-4, agents found:

 7         •     a copy of a California driver’s license for “T.G.,” which was
 8               confirmed to be a fraudulent document;

 9         •     a social security card for “T.G.”;
10         •     an earnings statement for “T.G.” from “Crystalcare Home
11               Health, Inc.,” which had applied for a PPP loan using the name

12               of T. Dadyan’s brother, A.D.;

13         •     a FedEx Airbill for “EM Construction,” which had applied for
14               an EIDL loan using the name “A.Z.”;

15         •     a closing letter for a real estate transaction addressed to
16               “Anton Kudiumov,” which is a synthetic identity that was used

17               to apply for numerous PPP and EIDL loans; and

18         •     correspondence from one of the lenders through which
19               Secureline Realty applied for a PPP loan.

20    (SW Aff. ¶¶ 43-44.)

21          B.     Firearm Possession and Ties to Organized Crime

22          As part of its investigation, law enforcement conducted

23    background checks which revealed that, in 2012, defendants R.

24    Ayvazyan and Terabelian both pled guilty to conspiracy to commit bank

25    fraud for their role in a four-year scheme to defraud several

26    financial institutions.      (See United States v. Ayvazyan, et al., CR

27    11-180-CJC (CDCA).)      At the time that he pled guilty, defendant R.

28    Ayvazyan owned at least five firearms including: one Taurus Forjas 38

                                              4
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 11 of 27 Page ID #:1694



 1    Caliber Revolver; one semi-automatic Carl Walther P99 Pistol; one

 2    semi-automatic Kie Kimber Pistol; one semi-automatic Sig Sauer

 3    Pistol; and one Smith and Wesson Revolver.         (Declaration of

 4    Christopher Fenton (“Fenton Decl.”) ¶ 1, Ex. 1.)          After entering his

 5    plea, he purportedly sold or transferred his firearms to defendant A.

 6    Ayvazyan (id.), who lived with defendant T. Dadyan.           In addition, a

 7    background check on A. Ayvazyan as of October 27, 2020, showed that

 8    he had previously owned at least one semi-automatic Carl Walther P99

 9    Pistol.    (Id. ¶ 2, Ex. 2.)

10          Surveillance also revealed that defendants had ties to known

11    associates of the “Armenian Power” gang.         For example, on October 5,

12    2020, surveillance identified an individual believed to be defendant

13    T. Dadyan leaving one of the properties defendants had purchased

14    using fraudulently obtained disaster relief funds in a black Mercedes

15    SUV registered to A.P.      (SW Aff. ¶¶ 35-37.)      A.P. is defendant R.

16    Ayvazyan’s brother-in-law and purported business partner.            (Id.)   In

17    2013, A.P. pled guilty to racketeering conspiracy charges related to

18    the “Armenian Power” criminal enterprise.         (Id. (referencing United

19    States v. Darbinyan, et al., 11-cr-72, ECF 2598).)           Specifically,

20    A.P. admitted he was an associate of the “Armenian Power” gang and

21    had abetted the illegal possession of a firearm by one of the gang’s

22    leaders.    (Id.)

23          Two days after the individual believed to be defendant T. Dadyan

24    had been seen leaving the property driving A.P.’s Mercedes SUV, law

25    enforcement agents searched the trash outside and found empty

26    packages of carbine rifle attachments to include a CTR Stock, an AR-

27    15 pistol grip attachment, a carbine handguard, and a carbine

28    charging handle.     (SW Aff. ¶ 38; Fenton Decl. ¶ 3, Ex. 3.)         An empty

                                              5
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 12 of 27 Page ID #:1695



 1    box of 9mm ammunition was also discovered along with various pieces

 2    of mail with the identifying information removed.          (Id.)

 3          As discussed below, when executing the search warrants for

 4    SUBJECT PREMISES-4, among others, an FBI SWAT team made the initial

 5    entrance to secure the properties and ensure the safety of the

 6    officers who would conduct the searches.         These steps proved

 7    necessary: at SUBJECT PREMISES-4, as described further below, agents

 8    found and seized an arsenal of 12 firearms, including four rifles,

 9    two shotguns, and six handguns (pistols and revolvers).            (Fenton

10    Decl. ¶ 4, Ex. 4.)     The searching agents also found ammunition, empty

11    magazines, and a gun safe.        (Id. ¶¶ 5-6, Exs. 5, 6.)

12          C.     The Complaints

13          On October 20, 2020, the government filed a complaint against

14    defendants R. Ayvazyan and Terabelian.         (See Ayvazyan Compl.)      On

15    November 3, 2020, the government filed a complaint against defendants

16    A. Ayvazyan and T. Dadyan.        (See Dadyan Compl.)    The complaints

17    summarized in detail the evidence establishing probable cause that

18    defendants R. Ayvazyan, Terabelian, A. Ayvazyan, and T. Dadyan

19    participated in a massive conspiracy to commit wire fraud and bank

20    fraud.     The complaints detailed the manner and means of the

21    conspiracy (repeated fraudulent applications for disaster relief

22    loans), provided specific examples of fraudulent loan applications

23    defendants had submitted, and traced the flow of disaster relief

24    funds, which showed that these funds had been used to purchase luxury

25    residential properties.

26          D.     The Search Warrant

27          On November 3, 2020, the same day the government filed a

28    complaint against defendants A. Ayvazyan and T. Dadyan, the

                                              6
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 13 of 27 Page ID #:1696



 1    government obtained a warrant to search SUBJECT PREMISES-4, which was

 2    defendants A. Ayvazyan’s and T. Dadyan’s residence.           The search

 3    warrant was authorized by the Honorable Alka Sagar, United States

 4    Magistrate Judge, based on an affidavit sworn out by FBI Special

 5    Agent Justin Palmerton.      The affidavit incorporated by reference the

 6    Ayvazyan Complaint and attached a copy as an exhibit.           (SW Aff. ¶ 20;

 7    Ex. 1.)    The warrant authorized the search of SUBJECT PREMISES-4,

 8    which was the residential property described in Attachment A-4, for

 9    items described in Attachment B.

10          Attachment B limited the agents’ discretion to search by clearly

11    identifying the criminal activity being investigated and by providing

12    an express limitation on the relevant time period.

13          The first sentence of Attachment B states: “[t]he items to be

14    seized are evidence, contraband, fruits, or instrumentalities of

15    violations of 18 U.S.C. § 1343 (Wire Fraud); 18 U.S.C. § 1344 (Bank

16    Fraud); 18 U.S.C. § 1349 (Conspiracy to Commit Wire and Bank Fraud);

17    18 U.S.C. §§ 1956(a) and (h) (Money Laundering and Conspiracy to

18    Commit Money Laundering); 18 U.S.C. § 1014 (False Statements to a

19    Financial Institution); 18 U.S.C. § 1028A (Aggravated Identity

20    Theft); and 15 U.S.C. § 645(A) (False Statements to the Small

21    Business Administration) ... occurring on or after January 1, 2020.”

22          Attachment B then lists specific items to guide the agents

23    conducting the search to determine what they have the authority to

24    seize.    The items clearly relate to the fraudulent scheme, which is

25    straightforward: defendants submitted fraudulent loan applications

26    using fake and stolen identities, laundered the proceeds and spent

27    the money for their personal benefit.

28

                                              7
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 14 of 27 Page ID #:1697



 1           For example, the first item to be seized includes records

 2    relating to the names of the fake and stolen businesses used to

 3    fraudulently apply for loans and launder and misuse the proceeds.

 4    (Attachment B ¶ 1.a.)      A similar item to be seized includes records

 5    relating to the names of the fake, stolen and synthetic individual

 6    identities used to fraudulently apply for loans and launder and

 7    misuse the proceeds (id. ¶ 1.d), including records concerning the

 8    creation, maintenance, or use of these aliases (id. ¶ 1.e).

 9           The following items to be seized include related requests, such

10    as:

11       •   records concerning the PPP, EIDL, or other SBA or commercial
12           loan programs (id. ¶ 1.b);

13       •   records concerning PPP or EIDL loan applications and supporting
14           documentation (id. ¶ 1.c); and

15       •   records concerning the creation, alteration, falsification, or
16           use of such supporting documentation (id. ¶ 1.i).

17           The warrant also authorized the seizure of banking and financial

18    records for the specific individuals and entities involved in the

19    fraudulent scheme, which relates both to the falsity of the claims

20    made in the fraudulent loan applications concerning the applying

21    companies’ business activities and operations, and the laundering and

22    spending of loan proceeds: “Banking and financial records for any

23    bank, credit card, and brokerage or investment accounts associated

24    with RICHARD AYVAZYAN, ARTHUR AYVAYZAN, MARIETTA TERABELIAN, TAMARA

25    DADYAN, ANNA MANUKYAN, or any of the other individuals and entities

26    described herein in Attachment B.”          (Id. ¶ 1.m.)

27           The warrant also provides for the seizure of cash in amounts

28    greater than $1,000 because: (i) “[i]ndividuals who commit financial

                                              8
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 15 of 27 Page ID #:1698



 1    crimes including loan fraud will often liquidate criminal proceeds to

 2    cash ... in order to launder the proceeds and profit from the

 3    crimes”; and (ii) in this particular case, there remains a large

 4    amount of proceeds that law enforcement has not yet located, that

 5    defendants could use to flee the jurisdiction.          (Attachment B ¶ 1.r;

 6    SW Aff. ¶¶ 62.f-g.)

 7          Attachment B also provides that agents may seize digital devices

 8    found on defendants A. Ayvazyan and T. Dadyan, or at SUBJECT

 9    PREMISES-4 (Attachment B ¶¶ 1.t-u, 3-8), based on several of the

10    affiant’s statements about the role that digital devices play in the

11    scheme, including that: “[e]vidence of digital and virtual

12    submissions, such as the fraudulent PPP and EIDL loan applications,

13    are likely to be stored on digital devices that subjects were using

14    to apply for these loans and direct the transfer of the funds.”             (SW

15    Aff. ¶ 62.a).     Attachment B also sets forth special procedures

16    relating to the search of digital devices, including permitting the

17    agents who conduct the search to seize and transport the digital

18    devices offsite for examination.        (Attachment B ¶¶ 4-8.)

19          E.    The Search

20           On November 5, 2020, at around 6:00 a.m., law enforcement

21    executed the search warrant on SUBJECT PREMISES-4.           In light of

22    concerns about firearms and links to “Armenian Power,” an FBI SWAT

23    team initially entered the property to secure it and ensure the

24    safety of the officers who would conduct the actual search.            (Massino

25    Decl. ¶¶ 3-6.)     To protect officer safety, the SWAT team disabled

26    security cameras.     (Id.)   The presence of a tactical unit and

27    disabling of security cameras are commonly used methods to protect

28    law enforcement agents when executing warrants.          (Id. ¶ 6.)    Recent

                                              9
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 16 of 27 Page ID #:1699



 1    events underscore the importance of these tactics for officer safety.

 2    For example, on the morning of February 2, 2021, two FBI special

 3    agents were shot and killed while serving a warrant on a child

 4    pornographer who is believed to have monitored the approach of the

 5    agents with a doorbell camera and ambushed the agents through the

 6    unopened door with an assault-style rifle. 1

 7            Pursuant to the authorized arrest warrants, defendant A.

 8    Ayvazyan and T. Dadyan were taken into custody and transported from

 9    SUBJECT PREMISES-4.       (Fenton Decl. ¶ 7, Ex. 7.)     After it secured the

10    property, the SWAT team turned control of the search site over to the

11    search team for the execution of the search warrant.           (Id.)

12    The agents who conducted the search seized only 42 items from SUBJECT

13    PREMISES-4.       (Fenton Decl. ¶ 4, Ex. 4.)    More than one-third of the

14    seized items (15 out of 42) were firearms or firearm accessories.

15    (Id.)       Specifically, agents seized an arsenal of 12 firearms,

16    ammunition, and empty magazines, including two Berretta Shotguns, one

17    Savage Rifle with scope, one Henry Repeating Rifle, one Tikka T3X

18    Rifle with scope, one Mossberg Rifle, one Berretta 9MM Pistol, one

19    Smith and Wesson .357 Magnum Pistol, one Colt .45 Pistol, two .38

20    Special Taurus Revolvers, and one Titan .25 Pistol.           (Id.) 2

21

22

23

24

25           See, e.g., “2 FBI agents killed, three wounded while serving
              1
      warrant. Gunman, now dead, shot them through the door,” Miami Herald,
26    Feb. 3, 2021, available at
      www.miamiherald.com/news/local/crime/article248942479.html.
27
           2 Around 14 of the items seized were comprised of records and
28    other documents. Some of the records within some of these items were
      organized in multiple folders.
                                        10
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 17 of 27 Page ID #:1700



 1          Agents also seized items evidencing defendant A. Ayvazyan’s and

 2    defendant T. Dadyan’s possession and use of dozens of fake, stolen

 3    and synthetic identities to commit fraud, including:

 4         •    dozens of unauthorized and counterfeit access devices, such as
 5              fake and stolen California driver’s licenses, social security

 6              cards, and credit cards, including for individuals whose names

 7              were used to fraudulently apply for PPP and EIDL loans (Fenton

 8              Decl. ¶ 8, Ex. 8);

 9         •    handwritten and typed lists of personally identifiable
10              information (“PII”) for fake, stolen and synthetic identities,

11              including for names used in furtherance of the fraud (id. ¶ 9,

12              Ex. 9);

13         •    lists of “EMAILS FOR BORROWERS,” which were lists of email
14              addresses created for fake, stolen and synthetic identities

15              used to apply for fraudulent loans (id. ¶ 10, Ex. 10);

16         •    fraudulent PPP and EIDL loan applications using T. Dadyan’s
17              name and the names of other individuals (id. ¶ 11, Ex. 11);

18         •    blank checks and other records for accounts that received PPP
19              and EIDL funds, including blank checks signed by “T.T,” who is

20              recently deceased (id. ¶ 12, Ex. 12); and

21         •    official looking rubber stamps, including stamps for the Clerk
22              of the United States Bankruptcy Court for the Central District

23              of California, Los Angeles Registrar-Recorder/County Clerk,

24              the Los Angeles Superior Court, and numerous notaries (id. ¶

25              13, Ex. 13).

26             Defendants A. Ayvazyan and T. Dadyan were also in possession of

27    digital devices believed likely to contain evidence of the fraud

28    including iPhones, iPads, laptop and desktop computers, and truck GPS

                                             11
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 18 of 27 Page ID #:1701



 1    systems.    (Fenton Decl. ¶ 4, Ex. 4.)      Agents seized all of these

 2    devices for off-site inspection, as permitted by the warrant.

 3    (Attachment B ¶ 4.a.)      The GPS systems potentially contained evidence

 4    relating to defendants’ travel to and from the seven residences used

 5    in connection with the fraud, as well as travel to and from other

 6    locations that may contain evidence or proceeds.

 7          Finally, agents seized a single valuable: $14,600 in U.S.

 8    currency found in a safe alongside defendants’ passports.            A portion

 9    of the money - $2,100 – was in a pink envelope; the rest was in a

10    plastic grocery bag.      (Fenton Decl. ¶ 14, Ex. 14.)       The cash was in

11    an amount greater than $1,000 and thus subject to seizure pursuant to

12    the warrant authorized by Judge Sagar.         (Attachment B ¶ 1.r.)     As

13    discussed above, there was probable cause to believe such sizeable

14    amounts of cash were proceeds from the massive fraud, a large portion

15    of which had not yet been located. 3       (SW Aff. ¶¶ 62.f-g.)      There was

16    also reason to believe the cash was evidence of defendants’ plans and

17    wherewithal to leave the jurisdiction, which, as the affidavit

18    states, is particularly common for perpetrators of financial crimes

19    of the magnitude being investigated in this case.          (Id.)

20    III. ARGUMENT

21          The Fourth Amendment concepts of particularity and overbreadth

22    are distinct.     “Particularity is the requirement that the warrant

23    must clearly state what is sought.        Breadth deals with the

24

25

26

27
            3The remainder of the items seized are all similarly within the
28    scope of the search warrant, which is amply supported by probable
      cause in all respects.
                                        12
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 19 of 27 Page ID #:1702



 1    requirement that the scope of the warrant be limited by the probable

 2    cause on which the warrant is based.”         United States v. Banks, 556

 3    F.3d 967, 972-73 (9th Cir. 2009) (citation omitted).

 4           With respect to particularity, a warrant “need only be

 5    reasonably specific, rather than elaborately detailed.”           United

 6    States v. Rude, 88 F.3d 1538, 1551 (9th Cir. 1996) (citation

 7    omitted).    Specificity is a case-specific determination and “varies

 8    depending on the circumstances of the case and the type of items

 9    involved.”    Id. (quoting United States v. Spilotro, 800 F.2d 959, 963

10    (9th Cir. 1986)).

11           The Ninth Circuit generally considers three factors when

12    determining whether a warrant is sufficiently particular:

13    “(1) whether probable cause exists to seize all items of a particular

14    type described in the warrant; (2) whether the warrant sets out

15    objective standards by which executing officers can differentiate

16    items subject to seizure from those which are not; and (3) whether

17    the government was able to describe the items more particularly in

18    light of the information available to it at the time the warrant was

19    issued.”    United States v. Adjani, 452 F.3d 1140, 1148 (9th Cir.

20    2006) (quoting Spilotro, 800 F.2d at 963)).

21           Notably, “[w]arrants which describe generic categories of items

22    are not necessarily invalid if a more precise description of the

23    items subject to seizure is not possible.”         Spilotro, 800 F.2d at

24    963.   As the Second Circuit explained, even though descriptions of

25    categories of documents to be seized, including illustrations, may

26    not “eliminate all discretion of the officers executing the warrant,

27    . . . the particularity requirement is not so exacting . . . The

28    Fourth Amendment is not violated because the officers executing the

                                             13
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 20 of 27 Page ID #:1703



 1    warrant must exercise some minimal judgment as to whether a

 2    particular document falls within the described category.”            United

 3    States v. Riley, 906 F.2d 841, 844-45 (2d Cir. 1990).

 4          As for overbreadth, the Ninth Circuit has explained that a

 5    “warrant must not only give clear instructions to a search team, it

 6    must also give legal, that is, not overbroad, instructions.”             United

 7    States v. SDI Future Health, Inc., 568 F.3d 684, 702 (9th Cir. 2009).

 8    Under the Fourth Amendment, “this means that there [must] be probable

 9    cause to seize the particular thing[s] named in the warrant.”            Id.

10    (citation omitted).      “The number of files that could be scrutinized .

11    . . is not determinative.       The search and seizure of large quantities

12    of material is justified if the material is within the scope of the

13    probable cause underlying the warrant.”         United States v. Hayes, 794

14    F.2d 1348, 1355 (9th Cir. 1986).

15          A warrant that, standing on its own, might be overbroad may

16    still be valid when one of three factors are satisfied: (1) the

17    warrant describes in “detail the items one commonly expects to find

18    on premises used for the criminal activities in question,” or (2) the

19    warrant refers to specific criminal activities, or (3) a descriptive

20    affidavit is attached to and incorporated in the warrant.            United

21    States v. Fannin, 817 F.2d 1379, 1384 (9th Cir. 1987) (citing

22    Spilotro, 800 F.2d at 864, 867).

23          A.    The Search Warrant Is Sufficiently Particular

24          While contending that the search warrant was “unconstitutionally

25    lacking in particularity,” defendants do not allege any particular

26    facts or law underlying their specific challenge, other than

27    incorporating by reference the motion to suppress filed by

28

                                             14
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 21 of 27 Page ID #:1704



 1    codefendants R. Ayvazyan and Terabelian. 4        (ECF 149 at 10.)     Nor do

 2    defendants specifically challenge the seizure of any of the numerous

 3    documentary items found at their residence evidencing the extensive

 4    fraudulent scheme alleged in the search warrant affidavit.

 5          Indeed, as described above, at SUBJECT PREMISES-4, agents seized

 6    overwhelming evidence showing defendants’ involvement in the alleged

 7    fraud.    The evidence seized included dozens of unauthorized and

 8    counterfeit access devices, such as fake and stolen California

 9    driver’s licenses, social security cards, and credit cards, including

10    for individuals whose name were used to fraudulently apply for PPP

11    and EIDL loans; lists of PII for fake, stolen and synthetic

12    identities; lists of email addresses created for fake, stolen and

13    synthetic identities used to apply for fraudulent loans; PPP and EIDL

14    loan applications; blank checks and other records for accounts that

15    received PPP and EIDL funds; and items used in the creation of

16    fraudulent documents such as rubber stamps for California state and

17    federal courts.     All of these items related directly to the

18    fraudulent scheme alleged in the search warrant affidavit: defendants

19    used fake and stolen identities to fraudulently apply for disaster

20    relief loans on behalf of sham companies that do not actually have

21    business operations or activities.        Defendants then laundered the

22    funds through bank accounts belonging to these and other sham

23    companies and used them for their personal benefit.

24

25

26
            4Rather than repeat the government’s response to defendants R.
27    Ayvazyan and Terabelian’s motion to suppress evidence seized from
      SUBJECT PREMISES-1, for the sake of efficiency, the government
28    incorporates its opposition to that motion by reference here (ECF
      188).
                                        15
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 22 of 27 Page ID #:1705



 1          Instead, defendants A. Ayvazyan’s and T. Dadyan’s argument is

 2    that “[t]he opening paragraph of the [w]arrant renders the rest of

 3    the document irrelevant by defining all items and records related to

 4    [defendants] [A.] Ayvazyan and [T.] Dadyan (or either of their co-

 5    defendants) as ‘evidence’ to be seized.”         (ECF 149 at 8.)

 6          Defendants’ argument is based on factual inaccuracies.           The

 7    paragraph defendants challenge is not the “opening paragraph” as

 8    defendants claim, but the first item to be seized.           This is a fatal

 9    flaw in defendants’ argument because the opening paragraph sets forth

10    key criteria relevant to the particularity analysis:           it articulates

11    the specific crimes under investigation by reference to statute and

12    prescribes the relevant time-frame (i.e., January 1, 2020 through the

13    present).    The items that follow provide the searching agents with

14    specific illustrations of the types of records they should seize in

15    light of this limiting criteria.

16          In addition, in adopting wholesale codefendants R. Ayvazyan’s

17    and Terabelian’s arguments, defendants misquote the paragraph at

18    issue and apply a hyper-technical interpretation of the misquoted

19    language in an effort to arrive at an absurd result.           (ECF 149 at 8.)

20    Defendants claim the paragraph instructs agents to seize all

21    “[r]ecords or items [concerning Ayvazyan and/or Dadyan’s business or

22    a series of businesses affiliated with Ayvazyan, Dadyan, and their

23    co-defendants], or any affiliated ... individuals.” (Id. (purportedly

24    quoting Attachment B ¶ 1.a).)       In reality, the paragraph instructs

25    agents to seize records relating to the sham companies involved in

26    fraudulently obtaining and laundering disaster relief proceeds,

27    specifically:

28

                                             16
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 23 of 27 Page ID #:1706



 1            Records or items concerning ABC Realty Advisors, Allstate Towing
              and Transport, Crystalcare Home Health, EM Construction, Fadehaus
 2            Barbershop, Fiber One Media, G&A Diamonds, Inception Fund,
              Journeymen Construction, Nelson’s Nursery, Redline Auto Mechanics
 3
              Inc., Runyan Tax Services, Secureline Realty and Funding, Timeline
 4            Transport, VB Trucking, TM Events, Top Quality Contracting, or
              any affiliated entities or individuals;
 5
      (Attachment B ¶ 1.a.)
 6
              In any event, this argument has no practical import here because
 7
      defendants do not actually challenge the seizure of any particular
 8
      records related to A. Ayvazyan or T. Dadyan.          Nor can they.    All of
 9
      these records were properly seized because the records were
10
      responsive to items listed in Attachment B that were sufficiently
11
      particular and defendants do not argue otherwise.          (Compare Fenton
12
      Decl. ¶ 11, Ex. 11, with Attachment B ¶¶ 1.b-c; Fenton Decl. ¶ 8, Ex.
13
      8, with Attachment B ¶ 1.d; Fenton Decl. ¶ 12, Ex. 12, with
14
      Attachment B ¶ 1.m).
15
              B.   The Search Warrant Is Not Overbroad
16
              Defendants’ challenges to the breadth of the search warrant
17
      focus only on the seizure of two truck GPS systems and $14,600 in
18
      cash.    Defendants’ arguments fail on this ground as well.
19
              Defendants’ challenge to the seizure of the truck GPS systems is
20
      based on their argument that the affidavit did not allege that
21
      criminal proceeds had been used to purchase the devices.            (ECF 149 at
22
      10.)    The agents, however, did not seize the truck GPS systems for
23
      the reason that defendants state; rather, they seized the truck GPS
24
      systems because the truck GPS systems were believed to be “digital
25
      devices” that were properly within the scope of the search warrant
26
      and had evidentiary value.       As explained above, the search warrant
27
      authorized by Judge Sagar expressly provided for the seizure of
28

                                             17
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 24 of 27 Page ID #:1707



 1    “digital devices” (Attachment B ¶ 1.t-u), which is defined to include

 2    “any electronic system or device capable of storing or processing

 3    data in digital form.”      (Id. ¶ 3.)      Truck GPS systems fit squarely

 4    within that definition because such devices store and process digital

 5    data relating to travel, including address books and travel routes.

 6    Here, such information is relevant because the alleged conspiracy

 7    involves the use of at least seven residences in and around Los

 8    Angeles, as alleged in the search warrant affidavit.           (SW Aff. ¶¶ 5-

 9    11, 17, 23, 26-29, 34, 39, 47, 52.)

10          Defendants also argue that the search warrant was overly broad

11    because it permitted seizure of $14,600 in cash, $2,100 of which was

12    contained in a pink envelope that purportedly belonged to defendants’

13    daughter.    (ECF 149 at 10.)     Defendants claim that the warrant was

14    overbroad because the affidavit did not contain allegations

15    specifically linking their daughter’s money with the allege scheme.

16    Defendants are wrong.      The affidavit established probable cause to

17    seize all cash greater than $1,000 based on the statements that: (i)

18    “[i]ndividuals who commit financial crimes including loan fraud will

19    often liquidate criminal proceeds to cash ... in order to launder the

20    proceeds and profit from the crimes”; and (ii) “the criminal conduct

21    [in this case] involves a large amount of fraud proceeds, a large

22    portion of which, at this point, law enforcement has not been able to

23    locate.”    (SW Aff. ¶¶ 62.f-g.)     The affidavit need not have contained

24    detailed allegations with respect to the source of funds for each

25    aggregation of cash so long as that aggregated amount exceeded

26    $1,000.    Rather, the affidavit, which alleges the specific crimes of

27    money laundering and a conspiracy to commit money laundering,

28    provides ample evidence that there is a fair probability that

                                             18
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 25 of 27 Page ID #:1708



 1    defendants engaged in a massive scheme to steal and launder millions

 2    of dollars, and that a “large amount” of that money has not yet been

 3    identified and that some portion of that money was at SUBJECT

 4    PREMISES-4. 5   (See, e.g., SW Aff. ¶¶ 3, 20-21, 62.b-d, f-g; Ayvazyan

 5    Compl. ¶¶ 22, 26, 40.)      This is more than sufficient to establish

 6    probable cause to seize the envelope of cash, which was found in a

 7    safe alongside a plastic grocery bag of additional cash in the amount

 8    of $12,500.     See United State v. Holzman, 871 F.2d 1496, 1509 (9th

 9    Cir. 1989), abrogated on other grounds by Horton v. California, 496

10    U.S. 128 (1990) (“[B]ecause the affidavit described the large

11    quantities of cash carried by appellants at the time of their arrest,

12    and that counterfeit credit cards were being used to obtain cash

13    advances, we are satisfied that probable cause existed to support the

14    search for cash.”). 6

15          C.    The Execution of the Search Warrant Was Reasonable

16          Defendants’ argument that the execution of the warrant was

17    “unprecedented in its flagrant disregard” for defendants and their

18    family is based on the false claim they posed “no threat of

19

20
            5Determinations of probable cause must be upheld if, under the
      “totality of the circumstances” surrounding a request, the issuing
21    magistrate had a substantial basis for finding probable cause.
      Illinois v. Gates, 462 U.S. 213, 238-39 (1983). The “totality of
22    circumstances” test requires only a “fair probability” that the
      sought-after evidence is located in a particular place. United
23    States v. Gourde, 440 F.3d 1065, 1069 (9th Cir. 2006) (en banc)
      (citing Gates, 462 U.S. 213 at 246).). “Fair probability” does not
24    require “certainty or even a preponderance of the evidence.” Id.

25          6As also explained in the affidavit, the possession of travel
      documents and cash can be evidence of “perpetrator’s plans to leave
26    the jurisdiction, which is particularly common for perpetrators of
      financial crimes of the magnitude being investigated in this case.”
27
      (SW Aff. ¶ 62.g.) Here, the pink envelope and plastic grocery bag
28    filled with cash were found in a safe next to defendants’ passports.
      (Fenton Decl. ¶ 14, Ex. 14.)
                                        19
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 26 of 27 Page ID #:1709



 1    violence.”    (ECF 149 at 3-6.)     Defendants, however, did pose a threat

 2    of violence because they had a history of firearm possession and ties

 3    to the “Armenian Power” gang.       And this concern was further confirmed

 4    when, upon searching SUBJECT PREMISES-4, the agents found and seized

 5    an arsenal of 12 firearms, live ammunition, and empty cartridges.

 6          Moreover, there was nothing “unprecedented” about the way law

 7    enforcement handled the search of SUBJECT PREMISES-4: as explained

 8    above, law enforcement commonly uses a tactical unit and disables

 9    security cameras when executing warrants, particularly under

10    circumstances such as those presented here.          (Massino Decl. ¶ 6.)

11          Defendants also challenge the reasonableness of the search based

12    on their claim that the “[a]gents appear to have seized anything that

13    looked like it was valuable without probable cause.”           (ECF 149 at 7.)

14    This is patently false.      Agents seized only the $14,600 in cash,

15    which was expressly permitted by the search warrant authorized by

16    Judge Sagar based on the ample probable cause finding set forth in

17    the affidavit.     (Attachment B ¶ 1.r; SW Aff. ¶¶ 62.f-g.)         No other

18    item believed to be worth a great deal of money was seized. 7

19          D.     No Evidence Should Be Excluded Because the Agents Acted in
                   Good Faith
20

21          In the context of a search warrant, the evidence obtained by law

22    enforcement is still admissible where agents relied in good faith on

23    the validity of the warrant issued by a neutral magistrate.            See

24

25          7Defendants argue that it was unreasonable to seize a portion
      of the cash - $2,100 of the $14,600 – because it purportedly belonged
26    to their daughter and represented money given to her for her
      birthday. To the contrary, it was reasonable for the agents to seize
27    this large amount of cash because (i) it was found in a safe along
      with a plastic grocery bag of cash and defendants’ passports, not in
28    the daughter’s bedroom, and (ii) it was a large amount of cash and
      thus eligible for seizure pursuant to the warrant.
                                        20
     Case 2:20-cr-00579-SVW Document 207 Filed 03/22/21 Page 27 of 27 Page ID #:1710



 1    United States v. Leon, 468 U.S. 897, 923 (1984).          Under Leon, agents

 2    conducting a search pursuant to a validly issued warrant are entitled

 3    to rely on the search warrant unless: (1) “the magistrate or judge in

 4    issuing a warrant was misled by information in an affidavit that the

 5    affiant knew was false or would have known was false except for his

 6    reckless disregard for the truth;” (2) “the issuing magistrate wholly

 7    abandoned his judicial role;” (3) the warrant was “based on an

 8    affidavit so lacking in indicia of probable cause as to render

 9    official belief in its existence entirely unreasonable;” or (4) the

10    warrant failed to “particularize the place to be searched or things

11    to be seized.”     Id.   Here, defendants do not allege any basis to

12    support a finding that the search warrant was not validly issued.

13    Accordingly, the Court should conclude that the agents acted in good

14    faith and deny defendants request to suppress evidence.

15          E.    The Government Obtained an Order Extending Its Time to
                  Review Digital Devices for Responsiveness
16

17          Defendants’ argument that all digital devices not marked

18    responsive by March 5, 2021 should be returned regardless of

19    suppression is based on the original 120 day deadline set forth in

20    Attachment B of the search warrant.         (ECF 149 at 11-12.)     Defendants’

21    argument is moot, however, because the government properly sought and

22    obtained an order extending the deadline to complete the review by

23    another 120 days.     As set forth in the order, the government now has

24    until July 3, 2021 to complete its review for responsiveness.            See

25    Order, In re Search Warrants, No. 2:20-mj-05286.

26    IV.   CONCLUSION

27          For the foregoing reasons, the government respectfully requests

28    that this Court deny defendants’ motion to suppress.

                                             21
